—Judgment unanimously affirmed. Memorandum: Defendant appeals from a judgment convicting him upon his plea of guilty of one count of rape in the first degree (Penal Law § 130.35 [3]) and three counts of attempted sexual abuse in the first degree (Penal Law §§ 110.00, 130.65 [3]). He was sentenced to indeterminate consecutive terms of incarceration having an aggregate *988maximum term “deemed to be thirty years” pursuant to Penal Law § 70.30 (1) (e) (i). There is no merit to his contentions that the sentence is unduly harsh or severe and that he is not foreclosed from raising that issue by his waiver of the right to appeal (see, People v Hidalgo, 91 NY2d 733). (Appeal from Judgment of Niagara County Court, Fricano, J. — Rape, 1st Degree.) Present — Pine, J. P., Hayes, Pigott, Jr., Balio and Fallon, JJ.